Citation Nr: 1521138	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 400	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to special home adaptation.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1966 to March 1968.  He is a recipient of the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1966 to March 1968.

2.	At his hearing on September 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, with the Veteran's agreement that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's service representative, with the Veteran's agreement, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


